Order entered September 27, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00489-CR

                        NISHAL KESHAV RAJSAKHA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MB-1358026-A

                                          ORDER
       We REINSTATE this appeal.

       On August 11, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 23, 2016, we received the reporter’s record.

Because findings are no longer necessary, we VACATE the August 11, 2016 order.

       We ORDER the reporter’s record filed as of the date of this order.



                                                     /s/   ADA BROWN
                                                           JUSTICE